Citation Nr: 1031197	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  08-39 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for breast cancer.

2.  Entitlement to service connection for transverse myelitis, 
claimed as a neurological injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and her Spouse



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to June 1991 
and from September 12, 2001, to September 14, 2001, and from 
February 2003 to August 2005 with additional New York National 
Guard duty ending in October 2006.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In April 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
proceeding is of record.


FINDINGS OF FACT

1.  The Veteran was on active duty status from February 2003 to 
August 2005.  

2.  The Veteran's breast cancer was diagnosed during February 
2006 and manifested to a degree of 10 percent at that time. 

3.  The Veteran's transverse myelitis is related to active 
service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for 
breast cancer have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2009).

2.  Transverse myelitis was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all 
required notice and that the evidence currently of record is 
sufficient to substantiate her claims for service connection for 
breast cancer and transverse myelitis.  Therefore, no further 
development with respect to the matters decided herein is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 
2009) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection also may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or more 
during a period of war and a malignant tumor becomes manifest to 
a degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Breast Cancer

The Veteran contends that she is entitled to service connection 
for breast cancer because it was manifested within one year after 
her discharge from active service.

The Board finds that the Veteran served on active duty from 
February 2003 to August 2005.  In this regard, the Board notes 
that a DD 214 has been associated with the claims file indicating 
such dates of active service.  Additionally, the Veteran has 
presented evidence indicating that she was activated by the 
federal government utilizing 10 U.S.C. 12301(d) and she was 
placed on a medical continuation tour until at least April 2005 
under 10 U.S.C. 12301(h).  The Board notes that the relevant text 
of U.S.C. 12301(h)(1)(a) stipulates, "When authorized by the 
Secretary of Defense, the Secretary of a military department may, 
with the consent of the member, order a member of a reserve 
component to active duty-- (A) to receive authorized medical 
care."  10 U.S.C. 12301(h).

Private treatment records reveal that the Veteran was diagnosed 
with breast cancer during February 2006 and underwent a bilateral 
mastectomy that same month.

The Board finds that the Veteran was on active duty status for 
more than a ninety day period within the year preceding the 
manifestation of breast cancer to a degree of at least 
10 percent.  Thus, she is entitled to service connection for 
breast cancer.

Transverse Myelitis

The Veteran contends that she has a current neurological disorder 
which originated during active service.  More specifically, she 
contends that she has transverse myelitis which began when she 
jumped from her bunk, several feet off the ground, while deployed 
during February 2004.

The Board notes that a statement of medical examination and duty 
status dated March 1, 2004, indicates that the Veteran jumped out 
of her cot on February 22, 2004, while stationed at Ganci Air 
Base, Kyrgyzstan, injuring her left leg.  Service treatment 
records further reveal the Veteran was subsequently treated at 
Landstuhl Regional Medical Center for her injury with physical 
therapy and further treatment at Bethesda National Naval Medical 
Center and Walter Reed Army Medical Center.

The Veteran, through her representative, submitted a statement 
dated in June 2010 from the Lead Neurology Physician at the 
Albany VA Medical Center (VAMC).  The statement indicates that 
the provider had reviewed the Veteran's service treatment records 
and found that her symptoms since her initial in-service fall on 
February 22, 2004, had been consistently reported.  The provider 
indicated that there had been no symptoms prior to onset during 
2004 and no pre-existing conditions.  The provider observed that 
the Veteran had a pre-deployment physical, two days prior to 
deployment, with no evidence of physical problems or 
complications.  The examiner opined that the Veteran's diagnosis 
was transverse myelitis with the initial presentation being the 
aforementioned in-service fall with continuous neurological 
symptomatology since that time.  

The Board finds that the Veteran is entitled to service 
connection for transverse myelitis.  The Board notes in this 
regard that there is sufficient documentation indicating the 
Veteran's February 2004 fall while deployed on active duty with 
documentation of significant medical intervention and continuity 
of symptomatology since that time.  In addition, the Lead 
Neurology Physician at the Albany VAMC has opined that the 
Veteran has a current disability, transverse myelitis, that 
originated during active.  


ORDER

Entitlement to service connection for breast cancer is granted.

Entitlement to service connection for transverse myelitis, 
claimed as a neurological injury, is granted.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


